DETAILED ACTION
Remarks
Applicant presents a communication filed 24 February 2022 responsive to the 22 April 2022 non-final Office action (the “Previous Action”).
With the request, Applicant:
amends claims 1, 2, 13, 14 and 20;
cancels claim 7; and
adds new claims 21-23;
Claims 1-5, 8-16 and 18-23 are pending. Claims 1, 13 and 20 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant asserts with respect to claim 1 that that the claim has been amended to incorporate the allowable subject matter of claim 7. (Remarks, p. 12 par. 2).
Examiner respectfully disagrees. Cancelled claim 7 referred to “comparing the at least one element and associated recorded time within the session to corresponding testing actions recorded in the test results,” which was asserted to be new matter in the Previous Action. Claim 1 does not include these features. What has been added to claim 1 does not appear to be allowable for the reasons set forth in the rejections below and examiner was unable to identify any means of incorporating the allowable subject matter of cancelled claim 7 into claim 1 without also incorporating new matter.
Applicant’s arguments with respect to the remaining claims by virtue of their similarity with claim 1, dependence from claim 1 or dependence from a similar claim are unpersuasive for the same reasons.
Claim Rejections - 35 USC § 112
The Previous Action’s § 112 rejections are withdrawn in view of Applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-16 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, the claim refers to “the recorded times associated with the identified at least one element” at lines 21-22 of the claim. However, the claim only previously refers to “a” recorded time for each identified at least one element in lines 14-17, not multiple recorded times. It is accordingly, unclear how many times are associated with each “at least one element.” For the purposes of examination, “the recorded times” in lines 21-22 of the claim will be construed as -the recorded time-.
As to claims 2-5 and 8-12, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 13, the claim includes the same indefinite language as claim 1 and is rejected for the same reasons.
As to claims 14-16, 18, 19, 21 and 22, the claims are dependent on claim 13 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 20, the claim includes the same indefinite language as claim 1 and is rejected for the same reasons.
As to claim 23, the claim is dependent on claim 20 but does not cure the deficiencies of that claim. Accordingly, it is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (US 7,209,864) (art of record – hereinafter Barr) in view of Karas et al. ( US 2020/0210592) (art of record – hereinafter Karas) in view of Rodrigues et al. (US 7,032,214) (art of record – hereinafter Rodrigues).

As to claim 1, Barr discloses a testing execution device for controlling testing of applications on test devices, the testing execution device comprising: 
a processor; (e.g., Barr, Figure 1A element 120 [necessarily comprising a processor])
a communications module coupled to the processor; (e.g., Barr, Figure 1A element 124 and associated text, col. 9 ll. 30-31 discloses the invention can also be embodied as computer readable code [must be coupled to a processor to execute]) and 
a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor (e.g., Barr, col. 9 ll. 22-41 discloses the invention can be embodied as a computer readable code on a computer readable medium. Examples of a computer readable medium include read-only memory [must be executed by the processor to function]) to:
 initiate an application testing tool that runs independently of the testing execution device, to test an application build running on at least one test device according to at least one metric and obtain a test result (e.g., Barr, Figure 1A and associated text col. 5 ll. 50-58 discloses the instruction to start a particular testing application may be transmitted from the measurement harness back-end 124 [running on testing back-end 120, see figure] to the measurement harness 103 [application testing tool]. Measurement harness 103 can test the CRCD’s performance as described herein; col. 1 ll. 30-34 discloses performance-related factors include the speed with which a device [at least one test device] executes system or user software [software being an application build]; col. 5 ll. 62-67 measurement harness causes the loading and running of testing application [also testing tool]. The measurement harness 103 can then begin collecting data to determine the performance of CRCD 100; col. 1 ll. 60-65 discloses performance measurement data can be represented as a pair of measurement value and time stamp) 
access session details generated by the independently running application testing tool while testing the application build, (e.g., Barr, Fig. 1 and associated text, col. 5 ll. 25-30 discloses testing back-end computer may be any device that has resources to process testing data [session details generated] received [accessed] from the CRCD 100 [i.e. from the measurement harness 103, see figure]). 
Barr does not explicitly disclose wherein functionality of the application build being tested includes a driver of the application testing tool making application programming interface (API) calls to a server while executing the test; to access session details to: (i) identify, from the accessed session details, at least one element representative of the driver of the application testing tool making API calls to the server used by the application testing tool; (ii) identify  a recorded time associated with each of the at least one element, the recorded time being captured during testing; and (iii) determine an overhead time representative of an increased duration of performing the test, using the recorded times associated with the identified at least one element; adjust the test result based on the overhead time determined from the accessed session details in (iii), by removing the overhead time associated with the at least one element to increase an accuracy of the test result, the adjusting being performed without interfering with operation of the application testing tool; generate a report associated with the application build based on the adjusted test result.
However, in an analogous art, Karas discloses:
wherein functionality of the application build being tested includes a driver of the application testing tool making application programming interface (API) calls to a server while executing the test (e.g., Karas, par. [0074]: the modified version of the firmware, e.g., including the testing agent’s executable; par. [0098] discloses the testing agent may implement a remote procedure call (RPC) application programmer interface (API) [the remote machine where the procedure is invoked being a server]; par. [0090] discloses in case that the events log is not in the device, writing in the events log may be done by Remote Procedure Call (RPC), or by any other procedure. In some cases, the testing agent may save the events log on the device, and, when the file size exceeds a predetermined threshold, the testing agent may send the events log to a server and delete the events log from the device, thus allowing to save space on the device; par. [0087]: the testing agent records events to an events log during a testing phase)
API calls to the server used by the application testing tool (see immediately above, whatever code invokes the API being the driver) and
to generate a report associate with the application build based on the test result (e.g., Kara, par. [0068]: a report may be generated. The report may comprise testing results; abstract: a testing phase of a firmware).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barr which discloses storing session details while testing, by incorporating storing the session details while testing via API calls between a testing tool driver and a server and generating a report associated with the application build based on the test result, as taught by Karas, as Karas would provide the advantages of a means of storing runtime information on a server, as suggested by Barr (see Karas, par. [0090], Barr, col. 5 ll. 25-30) and a means of providing test results to a user. (See Karas, par. [0068]).
Further, in an analogous art, Rodrigues discloses:
		to access session details to:
(i)	identify, from the accessed session details, at least one element representative of the driver of the application testing tool making calls; (e.g., Rodrigues, col. 2 l. 33: an application program testing system; col. 8 ll. 15-23: the linked code marker module 402 is called each time a code marker is reached. If module 401 had determined code marker processing is to occur, the code marker module 401 [driver, or part of one] calls the code marker DLL module 401; col. 8 ll. 35-38: the marker DLL module 422 generates a performance data record for each corresponding code marker; col. 9 ll. 5-23: data record 501 includes a code marker Identifier 512 which is used to identify the particular code marker that generated this data record) and 
(ii) identify a recorded time associated with each of the at least one element, the recorded time being captured during testing; (e.g., Rodrigues, col. 8 ll. 20-27: the code marker module 401 takes a timing measurement and calls the marker DLL module 422 with this timing measurement as an input parameter. The DLL 422 may store this timing data; col. 9 ll. 5-23: the data record 501 may also contain an additional time stamp [recorded time] for the time in which the code marker processing returns from the DLL function 422; col. 10 ll. 45-47: the purpose of this second measurement is to be able to determine any overhead time spent inside the DLL code marker function [if the measurement is used, it is identified]) and
(iii)	determine an overhead time representative of an increased duration of performing the test, using the recorded times associated with the identified at least one element; (e.g., Rodrigues, col. 9 ll. 5-23: data record 501 may also contain an additional time stamp [recorded time] for the time in which the code marker processing returns from the DLL function 422, as a means to determine approximation for the overhead; col. 10 ll. 45-47: the purpose of this second measurement is to be able to determine any overhead time spent inside the DLL code marker function) 
	adjust the test result based on the overhead time determined from the accessed session details in (iii), by removing the overhead time associated with the at least one element to increase an accuracy of the test result, the adjusting being performed without interfering with operation of the application testing tool; (e.g., Rodrigues, col. 10 ll. 45-47: the purpose of this second measurement is to be able to determine and, during post-processing, subtract out [remove] any overhead time spent inside the DLL code marker function [without interfering with operation of the application testing tool because the subtraction is performed during post-processing as opposed to during testing, see, e.g., Rodrigues at col. 11 ll. 35-40]; col. 11 ll. 1-5: a more accurate estimate would subtract the time spend within these benchmark modules) and
the adjusted test result (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver making API calls during testing to store session details and processing of session details on a remote machine taught and generating a report based on testing results by Barr/Karas, by incorporating accessing session details to identify, in the test session details, at least one element representing the driver making the calls and a recorded time associated with the at least one element captured during testing, determine an overhead time representative of an increased duration of performing the test using the recorded times and adjust the test result based on the overhead time by removing the overhead time to increase accuracy of the test result, without interfering with the operation of the application testing tool, as taught by Rodrigues, as Rodrigues would provide the advantage of means of obtaining a more accurate testing result. (See Rodrigues, col. 11 ll. 3-6).
	 
As to claim 9, Barr/Karas/Rodrigues discloses the device of claim 1 (see rejection of claim 1 above), Barr further discloses wherein testing the application build comprises one or more of an end-user performance test, a network performance test, or a server performance test (e.g., Barr, col. 6 ll. 58-61 discloses by using the methodologies described herein, one can determine if the frame rate is enough to generate a pleasant viewing experience for the user; col. 1 ll. 35-36 discloses performance related factors are critical to the user experience that a computing device can deliver).

As to claim 10, Barr/Karas/Rodrigues discloses the device of claim 9 (see rejection of claim 9 above), wherein testing the application build comprises executing at least one test for each of a plurality of environments, the plurality of environments comprising one or more of a device environment, a network environment, or a server environment (e.g., Barr, Fig. 1 and associated text, col. 4 ll. 35-38 discloses the methodologies described herein can be utilized to determine performance of the CRCD’s [device environments] such as those shown in Fig. 1A).

As to claim 11, Barr/Karas/Rodrigues disclose the device of claim 1 (see rejection of claim 1 above), Barr further discloses wherein a plurality of tests are performed to obtain data under different conditions (e.g., Barr, Fig. 1 and associated text, col. 4 ll. 35-38 discloses the methodologies described herein can be utilized to determine performance of the CRCD’s [different environments, so different conditions] such as those shown in Fig. 1A).

As to claim 13, it is a method claim having substantially the same limitations as claim 1 and is rejected for substantially the same reasons.

As to claim 19 it is a method claim having substantially the same limitations as claim 9 and is rejected for substantially the same reasons.

As to claim 20 it is a medium claim having substantially the same limitations as claim 1 (memory being a non-transitory computer readable medium) and is rejected for substantially the same reasons.

As to claim 21, it is a method claim having substantially the same limitations as claim 11 and is rejected for substantially the same reasons.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 7,209,864) in view of Karas ( US 2020/0210592) in view of Rodrigues (US 7,032,214)  in further view of  Finch et al. (US 2015/0052499) (art of record – hereinafter Finch).

As to claim 2, Barr/Karas/Rodrigues discloses the device of claim 1 (see rejection of claim 1 above) and the adjusted test result (see rejection of claim 1 above). Barr further disclose wherein the at least one metric comprises a user interface response time (e.g., Barr col. 6 ll. 55-65 discloses frame rate/sec is analyzed. If a frame is displayed on a screen once [e]very 50 ms then the user may perceive the display as taking place smooth enough to not distinguish the drawing of each frame. Therefore, by using 50 ms buckets in the methodologies described herein, one can determine if the frame rate is large enough to generate a pleasant viewing experience for the user).
 Barr does not explicitly disclose wherein the computer executable instructions further cause the processor to: transmit the adjusted test result to a third party vendor, wherein the application testing tool is maintained by the third party vendor.
However, in an analogous art, Finch discloses wherein the computer executable instructions further cause the processor to: 
transmit the test result to a third party vendor,  (e.g., Finch, par. [0028]: testbed 207 transmits certification test results data (“test data”) to certification agent 210. Certification agent 210 transmits the test data to certification center 215; par. [0015]: certification center, typically hosted by the original developer [third party vendor]; par. [0001]: embodiments relate herein to certification of partner products for use with a product developed by a first, or original developer) wherein the application testing tool is maintained by the third party vendor (e.g., Finch, par. [0008]: the certification center [of the third party vendor, see above] configures certification agent for downloading).
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the adjusted test results of Barr/Taylor/Karas, by incorporating transmitting test results to a third part vendor, as taught by Finch, as Finch would provide the advantage of a means for a third party vendor to certify the tested software. (See Finch, par. [0029]).

As to claim 14 it is a method claim having substantially the same limitations as claim 2 and is rejected for substantially the same reasons.

Claims 3, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 7,209,864) in view of Karas ( US 2020/0210592) in view of Rodrigues (US 7,032,214) in further view of Galkin et al. (US 2017/0039200) (art of record – hereinafter Galkin).

As to claim 3, Barr/Karas/Rodrigues discloses the device of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the at least one metric comprises an application launch time.
However, in analogous art, Galkin discloses:
wherein the at least one metric comprises an application launch time (e.g., Galkin, par. [0007] discloses a response time for a launch is a duration measure from when a user interacted with a device to initiate the application until the application is in a state allowing user interaction).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barr, which initiates tests programs according to metrics, by incorporating an application launch time metric, as taught by Galkin, as Galkin would provide the advantage of a means of evaluating a user experience with the application. (See Galkin, par. [0007]).

As to claim 15, it is a method claim having substantially the same limitations as claim 3 and is rejected for substantially the same reasons.

As to claim 23, it is a non-transitory medium claim having substantially the same limitations as claim 3 and is rejected for substantially the same reasons.

Claims 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 7,209,864) in view of Karas ( US 2020/0210592) in view of Rodrigues (US 7,032,214) in further view of Golender et al. (US 2010/0088683) (art of record – hereinafter Golender).

As to claim 4, Barr/Karas/Rodrigues discloses the device of claim 1 (see rejection of claim 1), but does not explicitly disclose wherein the computer executable instructions further cause the processor to: initiate computer program running on a computing device to monitor and capture application traffic logs; and capture, in the session details, by the computer program, logs generated for a plurality of user actions, alongside a business flow being executed by the application under test.
However, in an analogous art, Golender discloses wherein the computer executable instructions further cause the processor to: 
initiate a computer program running on a computing device to monitor and capture application traffic logs; (e.g., Golender, par. [0053] discloses the attaching mechanism to attach the client-side trace library to the client 102 involves replacing the selected object code instructions of the memory image of the client with instructions [program code] to create trace points; par. [0221-0234] discloses the dynamic tracing mechanism provides logging the following windows API functions and GUI events: IPC “(semaphores, shared memory, messages, etc.)” [application traffic], SQL calls, Keyboard input events) and 
capture, in the session details, by the computer program logs generated for a plurality of user actions, alongside a business flow being executed by the application under test (e.g., Golender, par. [0221-0234] discloses the dynamic tracing mechanism provides logging the following windows API functions and GUI events: IPC “(semaphores, shared memory, messages, etc.)”, SQL calls, Keyboard input events [user actions, the rest being business flow]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barr/Taylor, which discloses testing an application and logging various information, by incorporating capturing application traffic logs and logs for user actions alongside business flow of the application, as taught by Golender, as Golender would provide the advantage of a means of logging user input and application traffic while preserving the structure of the application. (See Golender, pars. [0053], [0221-0234]).

As to claim 5, Barr/Karas/Rodrigues/Golender discloses the device of claim 4 (see rejection of claim 4 above), but does not explicitly disclose wherein the computer executable instructions further cause the processor to: provide the traffic logs to a proxy tool user interface.
However, in an analogous art, Golender discloses:
  wherein the computer executable instructions further cause the processor to: provide the traffic logs to a proxy tool user interface (e.g., Golender, abstract discloses the information-gathering module passes the gathered information [which includes traffic logs captured by a proxy tool, see above] to an information –display module. The information display module allows a support technician to see the user interactions with the program and reactions of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barr/Taylor/Karas, which logging various information when testing an application by incorporating capturing application traffic logs with a proxy tool and providing those logs to a user interface, as taught by Golender, as Golender would provide the advantage of a means of for user to troubleshoot execution of the program. (See Golender, abstract).

As to claim 16, it is a method claim having substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 7,209,864) in view of Karas (US 2020/0210592) in view of Rodrigues (US 7,032,214) in further view of Noller et al. (US 2007/0234293) (art of record – hereinafter Noller).

As to claim 8, Barr/Karas/Rodrigues discloses the device of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the computer executable instructions further cause the processor to: automatically request, a latest application build from an application development environment, prior to initiating the application testing tool.  
However, in an analogous art, Noller discloses:
wherein the computer executable instructions further cause the processor to: 
automatically request, a latest application build from an application development environment, prior to initiating the application testing tool (e.g., Noller, Fig. 1A and associated text, par. [0028] discloses the automated testing framework retrieves the latest software build “(or some other designated build, as identified in the request) at step 106, by having a logic module [communication module] fetch the build from a source code or other repository [note that testing is part of software development]; par. [0029] discloses framework continues at step 128 to execute the one or more tests; par. [0043] discloses the test runner module 410 is a script that is ultimately responsible for execution of the actual test suite).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communications module and application testing tool of Barr/Taylor/Karas, by incorporating requesting a latest application build from a development environment prior to initiating the application testing tool, as taught by Noller, as Noller would provide the advantage of a means of testing the latest build. (See Noller, pars. [0028, [0029]).

As to claim 18 it is a method claim having substantially the same limitations as claim 8 and is rejected for substantially the same reasons.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 7,209,864) in view of Karas (US 2020/0210592) in view of Rodrigues (US 7,032,214) in further view of Lachwani et al. (US 9,021,443) (art of record – hereinafter Lachwani).

As to claim 12, Barr/Karas/Rodrigues discloses the device of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the device is configured to test the application build in parallel on a plurality of device types.  
However, in an analogous art, Lachwani discloses:
wherein the device is configured to test the application build in parallel on a plurality of device types (e.g., Lachwani, col. 15 l. 3-7 discloses the one or more tests may be executed contemporaneously across a plurality of the one or more host devices 124. For example, one-hundred different tests may be executed simultaneously on one-hundred different host devices 124, abstract discloses testing an application on one or more devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to testing of an application build one or more device types of Barr/Taylor/Karas, by testing the build on the device types in parallel, as taught by Lachwani, as Lachwani would provide would provide the advantage of a means reducing testing time. (See Lachwani, col. 4 ll. 6-9).

As to claim 22 it is a method claim having substantially the same limitations as claim 8 and is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196